Citation Nr: 0114623	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  93-12 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama




THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for hemorrhoids.

2. Entitlement to an increased evaluation for dyshidrosis 
with tinea pedis, currently rated 10 percent.

3.  Entitlement to an increased evaluation for dyshidrosis 
with tinea pedis, rated 
     30 percent in this decision.


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel

INTRODUCTION

The veteran had active service from August 1962 to July 1966.

A February 1982 RO rating decision denied service connection 
for hemorrhoids.  The veteran was notified of this 
determination in February 1982 and he did not appeal.

In 1993, the veteran submitted an application to reopen the 
claim for service connection for hemorrhoids and submitted 
claims for service connection for various conditions.  This 
appeal came to the Board of Veterans' Appeals (Board) from 
January 1993 and later RO decisions that determined there was 
no new and material evidence to reopen the claim for service 
connection for hemorrhoids; granted service connection for 
tinea pedis; and increased the evaluation for dyshidrosis, 
now with tinea pedis, from zero to 10 percent.

A July 1998 Board decision determined inter alia that there 
was no new and material evidence to reopen the claim for 
service connection for hemorrhoids; and that the 
preponderance of the evidence was against the claim for an 
increased evaluation for dyshidrosis with tinea pedis.  The 
veteran then appealed the July 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).  He also appointed Leslie R. 
Levin, attorney, to represent him before the Court.

In an October 2000 memorandum decision, the Court vacated the 
Board's determination in the July 1998 decision with regard 
to the issue of whether there was new and material evidence 
to reopen the claim for service connection for hemorrhoids, 
and remanded this issue for readjudication consistent with 
the holding of the Federal Circuit in Hodge v. West, 155 F. 
3d 1356, 1362 (Fed. Cir. 1998).  The Court also reversed the 
Board's decision denying an increased evaluation for the 
dyshidrosis with tinea pedis and remanded the case with 
instructions to assign at least a 30 percent rating for this 
condition.  

In other matters, the Court affirmed the Board's 
determinations denying claims for service connection for 
angioneurotic edema and residuals of frostbite of the hands 
and feet as not well grounded, and the determination that 
February and May 1982 RO rating decisions denying a 
compensable rating for dyshidrosis were not based on CUE.  On 
November 15, 2000, the Court recalled its November 7, 2000, 
judgment with regard to the affirmed issues.  Those issues 
remain under the jurisdiction of the Court, to be addressed 
by the Court at a later date, and will not be further 
discussed in this decision.  

In December 2000 and February 2001 letters, the Board asked 
the veteran's attorney whether she would continue to 
represent the veteran before VA.  In a report of telephone 
contact with a representative of VA in February 2001, the 
attorney reported that she would not be representing the 
veteran before VA.  In a February 2001 letter, the Board 
asked the veteran whether he wanted to submit additional 
evidence and/or argument with regard to his appeal.  In 
February 2001, the veteran submitted additional argument and 
evidence, and related that he would be representing himself 
before VA.

In the February 2001 letter, the veteran asserted that his 
dyshidrosis with tinea pedis warranted a rating in excess of 
30 percent.  The overall evidence leaves the Board uncertain 
as to the current severity of this disorder, and the issue of 
entitlement to a rating in excess of 30 percent for 
dyshidrosis will be discussed in the remand section of this 
decision.  Hence, the Board has classified the issues as 
shown on the first page of this decision.

In a letter dated in May 1998, the veteran claimed service 
connection for hearing loss, and in a letter dated in 
December 1999, he said he "still disagree[s]" with the 1996 
denial of service connection for rheumatoid arthritis and 
fibromyalgia.  These matters are also referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A July 1998 Board decision denied a rating in excess of 
10 percent for dyshidrosis with tinea pedis.

2.  An October 2000 Court decision reversed the July 1998 
Board decision and ordered the assignment of at least a 
30 percent rating for dyshidrosis with tinea pedis.

CONCLUSION OF LAW

A 30 percent rating for dyshidrosis is to be assigned.  
38 U.S.C.A. § 7252(a) (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Skin conditions under 38 C.F.R. § 4.118, Codes 7807 to 7817, 
including dermatitis (7817) are evaluated as eczema.   Eczema 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area will be assigned a 
zero percent rating.  A 10 percent rating is warranted for 
eczema with exfoliation, exudation or itching and involvement 
of an exposed surface or extensive area.  A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
requires ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Code 7806 (2000).

The October 2000 Court decision determined that the July 1998 
Board decision was erroneous in denying more than a 
10 percent rating for the veteran's dyshidrosis under 
38 C.F.R. § 4.118, Code 7806.  The Court found that the 
evidence with regard to the dyshidrosis showed constant 
problems related to this condition that support the 
assignment of a 30 percent rating.  The Court reversed the 
Board's decision denying an increased evaluation for 
dyshidrosis with tinea pedis, and remanded the case for the 
assignment of at least a 30 percent rating for this 
condition.

The Court has the power to affirm, modify, reverse, or remand 
a decision of the Board.  38 U.S.C.A. § 7252(a) (West 1991 & 
Supp. 2000).

In view of the above, a 30 percent rating is to be assigned 
at once for the dyshidrosis with tinea pedis, subject to 
revision upward based on further development.

ORDER

An evaluation of 30 percent is assigned for dyshidrosis with 
tinea pedis, subject to the regulations applicable to the 
payment of monetary benefits.  To this extent only, the 
appeal is granted.


REMAND

Copies of the October 2000 Court memorandum decision, 
November 2000 Court orders, and the February 2001 
correspondence of the veteran have been reviewed.  After 
review of the record and the Court instructions, it is our 
determination that additional evidentiary development and 
adjudicative action is required with regard to the issues of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for hemorrhoids, and 
entitlement to an evaluation in excess of 30 percent for 
dyshidrosis with tinea pedis, as detailed below. 

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (to be codified 
at 38 U.S.C.A. §§ 5100, 5103A, and 5126, 
and to be codified as amended at 5102, 
5103, 5106 and 5107) redefined VA's duty 
to assist a veteran in the development of 
a claim.  In this case, the RO should 
advise of the evidence needed to reopen 
his claim for service connection for 
hemorrhoids and to support this claim.  
The RO should also advise the veteran of 
the evidence needed to successfully prove 
his claim for a rating in excess of 
30 percent for dyshidrosis with tinea 
pedis and assist him in obtaining any 
relevant evidence.

2.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for hemorrhoids since 
separation from service and for 
dyshidrosis with tinea pedis since 1998.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

3.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of the dyshidrosis with 
tinea pedis.  All indicated studies 
should be performed and all indicated 
findings should be reported in detail.  
The examiner should express an opinion as 
to the severity of this condition to 
include any functional impairment.  The 
examiner should specifically state 
whether there is ulceration or extensive 
exfoliation or crusting, whether there 
are systemic or nervous manifestations, 
and whether the condition is 
exceptionally repugnant.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  The RO should review the issues of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for hemorrhoids and of 
entitlement to an increased evaluation 
for dyshidrosis with tinea pedis (rated 
30 percent).  The review of the first 
issue should consider all evidence 
received since the February 1982 RO 
rating decision and determine whether the 
evidence submitted since this RO rating 
decision is new and material, that is 
whether it is of such significance that, 
alone or with the other evidence of 
record, it must be considered in order to 
fairly decide the claim of service 
connection for hemorrhoids as noted in by 
the Circuit Court in Hodge, 155 F. 3d 
1356.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him.  He should be given the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 



